Exhibit 13.01 ALPHAMETRIX MANAGED FUTURES LLC (ASPECT SERIES) (formerly UBS MANAGED FUTURES LLC( ASPECT SERIES) (A Series of a Delaware Series Limited Liability Company) Financial Statements for the years ended December 31, 2008 and 2007 and for the period from October 26, 2006 (Date of Organization) to December 31, 2006 and Report of Independent Registered Public Accounting Firm INDEX TO FINANCIAL STATEMENTS Affirmation of AlphaMetrix, LLC. 3 Report of Independent Registered Public Accounting Firm 4 Statements of Financial Condition as of December 31, 2008 and 2007 5 Statements of Operations for the years ended December 31, 2008 and2007 and for the period from October 26, 2006 (Date of Organization) to December 31, 2006 6 Statements of Changes in Members’ Capital for the years ended December 31, 2008 and 2007 and for the period from October 26, 2006 (Date of Organization) to December 31, 2006 7 Condensed Schedules of Investments for the years ended December 31, 2008 and 2007 8 Notes to Financial Statements for the year ended December 31, 2008 9 2 AFFIRMATION OF ALPHAMETRIX, LLC. In compliance with the Commodity Futures Trading Commission’s regulations, I hereby affirm that to the best of my knowledge and belief, the information contained in the statements of financial condition of AlphaMetrix Managed Futures LLC (Aspect Series) at December 31, 2008 and 2007, including the condensed schedules of investments as of December 31, 2008 and 2007, and the related statements of operations and changes in members’ capital for each of the two years in the period ended December 31, 2008 and for the period from October 26, 2006 (Date of Organization) to December 31, 2006, are accurate and complete. /s/ Aleks Kins Aleks Kins President and Chief Executive Officer AlphaMetrix, LLC. Manager of AlphaMetrix Managed Futures LLC (Aspect Series) 3 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Members of AlphaMetrix Managed Futures LLC (Aspect Series) We have audited the accompanying statements of financial condition of AlphaMetrix Managed Futures LLC (Aspect Series), formerly UBS Managed Futures LLC (Aspect Series) (the “Series”), as of December 31, 2008 and 2007, including the condensed schedules of investments as of December 31, 2008 and 2007, and the related statements of operations and changes in members’ capital for each of the two years in the period ended December 31, 2008 and for the period from October 26, 2006 (Date of Organization) to December 31, 2006. These financial statements are the responsibility of the Series’ management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.We were not engaged to perform an audit of the Series’ internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Series’ internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of AlphaMetrix Managed Futures LLC (Aspect Series) at December 31, 2008 and 2007, and the results of its operations and the changes in its members’ capital for each of the two years in the period ended December 31, 2008 and for the period from October 26, 2006 (Date of Organization) to December 31, 2006 in conformity with U.S. generally accepted accounting principles. /s/ Ernst & Young LLP Chicago, Illinois March 24, 4 ALPHAMETRIX MANAGED FUTURES LLC (ASPECT SERIES) Statements of Financial Condition December 31, 2008 December 31, 2007 Assets Equity in commodity trading account at clearing broker: Cash $ 71,677,315 $ 20,995,051 Net unrealized appreciation on open contracts 2,715,317 777,415 Net payable related to unexpired contracts (9,090 ) (14,822 ) 74,383,542 21,757,644 Cash 314,724 92,369 Net interest receivable 1,933 63,269 Total assets $ 74,700,199 $ 21,913,282 Liabilities and Members’ Capital Liabilities Accrued brokerage commissions $ 5,627 $ 4,631 Accrued sales commission 121,422 36,009 Accrued sponsor’s fee 15,178 4,501 Accrued management fee 124,314 35,963 Accrued performance fee 1,613,251 - Accrued operating costs and administrative fee 183,724 99,345 Subscriptions received in advance 131,000 444,250 Redemptions payable 1,500,154 5,530,762 Total liabilities 3,694,670 6,155,461 Members’ Capital Members (52,994.33 and 14,690.08 units outstanding at December 31, 2008 and 2007, respectively, unlimited units authorized) 70,994,651 15,747,164 Sponsor (8.12 and 9.94 units outstanding at December 31, 2008 and 2007, respectively, unlimited units authorized) 10,878 10,657 Total members’ capital 71,005,529 15,757,821 Total liabilities and members’ capital $ 74,700,199 $ 21,913,282 See accompanying notes to financial statements. 5 ALPHAMETRIX MANAGED FUTURES LLC (ASPECT SERIES) Statement of Operations Year Ended December 31, 2008 Year Ended December 31, 2007 * October 26, 2006 through December 31, 2006 * Trading gains (losses): Net realized gain $ 13,350,008 $ 946,401 Change in unrealized appreciation on open contracts 1,937,902 777,415 Brokerage commission (224,145 ) (89,861 ) Net trading gains (losses) 15,063,765 1,633,955 Investment income: Interest income 510,842 556,338 Total investment income 510,842 556,338 Expenses: Sales commission 944,092 256,028 Sponsor’s fee 118,012 32,004 Management fee 952,226 256,483 Performance fee 2,807,721 309,795 Operating costs and administrative fee 431,000 313,355 208,820 Total expenses 5,253,051 1,167,665 208,820 Net investment loss (4,742,210 ) (611,327 ) (208,820 ) Net income (loss) $ 10,321,555 $ 1,022,628 $ (208,820 ) Net income (loss) per unit: Weighted average number of units outstanding 38,898.95 14,292.11 - Net income (loss) per weighted average unit $ 265.34 $ 71.55 - * The Series was organized on October 26, 2006 and commenced operations on March 16, 6 ALPHAMETRIX MANAGED FUTURES LLC (ASPECT SERIES) Statement of Changes in Members’ Capital For the years ended December 31, 2008 and 2007 and for the period from October 26, 2006 to December 31, 2006 For the year ended December 31, 2008 Members Sponsor ** Total Amount Units Amount Units Amount Units Members’ capital at January 1, 2008 $ 15,747,164 14,690.08 $ 10,657 9.94 $ 15,757,821 14,700.02 Members’ subscriptions 49,831,444 42,208.34 10,000 8.12 49,841,445 42,216.46 Members’ redemptions (4,903,048 ) (3,904.09 ) (12,244 ) (9.94 ) (4,915,292 ) (3,914.03 ) Net income 10,319,091 - 2,465 - 10,321,555 - Members’ capital at December 31, 2008 $ 70,994,651 52,994.33 $ 10,878 8.12 $ 71,005,529 53,002.45 Net asset value per unit at January 1, 2008 $ 1,071.959 $ 1,071.959 $ 1,071.959 Change in net asset value per unit 267.706 267.706 267.706 Net asset value per unit at December 31, 2008 $ 1,339.665 $ 1,339.665 $ 1,339.665 For the year ended December 31, 2007 Members Sponsor ** Total Amount Units Amount Units Amount Units Members’ capital at January 1, 2007 $ (208,820 ) - $ - - $ (208,820 ) - Initial offering costs (119,732 ) - - - (119,732 ) - Members’ subscriptions 20,686,218 19,858.62 10,000 9.94 20,696,218 19,868.56 Members’ redemptions (5,632,473 ) (5,168.54 ) - - (5,632,473 ) (5,168.54 ) Net income 1,021,971 - 657 - 1,022,628 - Members’ capital at December 31, 2007 $ 15,747,164 14,690.08 $ 10,657 9.94 $ 15,757,821 14,700.02 Net asset value per unit at commencement* $ 1,000.000 $ 1,000.000 $ 1,000.000 Change in net asset value per unit 71.959 71.959 71.959 Net asset value per unit at December 31, 2007 $ 1,071.959 $ 1,071.959 $ 1,071.959 For the period from October 26, 2006 (Date of Organization) to December 31, 2006 Members Sponsor ** Total Amount Units Amount Units Amount Units Members’ capital at October 26, 2006 $ - - $ - - $ - - Net (loss) (208,820 ) - - - (208,820 ) - Members’ capital at December 31, 2006 $ (208,820 ) - $ - - $ (208,820 ) - * The Series was organized on October 26, 2006 and commenced operations on March 16, ** The
